DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto US 2015/0070783 A1.
	Re claim 1, Hashimoto discloses An image capturing lens assembly comprising seven lens elements(see abstract), the seven lens elements being, in order from an object side to an image side, a first lens element (see L1), a second lens element (see L2), a third lens element (see L3), a fourth lens element (see L4), a fifth lens element (see L5), a sixth lens element (see L6) and a seventh lens element (see L7); wherein the fifth lens element has positive refractive power (see tables 1-8 and 10); the sixth lens element has an image-side surface being concave in a paraxial region thereof, and an object-side surface and the image-side surface of the sixth lens element are aspheric (see L6 and figures 1,4,7,10, 13,19); the seventh lens element with negative refractive power has an image-side surface being concave in a paraxial region thereof and comprising at least one convex shape in an off-axis region thereof, an object-side surface and the image-side surface of the seventh lens element are aspheric (see L& tables 1-8 and 10);
	Re claim 1 Hashimoto does not explicitly disclose wherein a total number of lens elements having Abbe numbers less than 20 is V20, and the following condition is satisfied: 3≤V20.
since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The general conditions of a claim are disclosed in the prior art are the same as they both describe 7 lens cell phone camera lenses and therefore one would expect the design to be adjusted based on utility since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The general conditions of a claim are disclosed in the prior art are a seven lens cell phone camera.  One would adjust the parameters to optimize performance (see 0013).
	Re claim 2, Hashimoto discloses wherein an axial distance between an object-side surface of the first lens element and an image surface is TL, a maximum image height of the image capturing lens assembly is ImgH, and the following condition is satisfied: 
0.80 < TL/lmgH < 1.70 (see tables 1-8 and 10).
	Re claim 3, Hashimoto discloses wherein an axial distance between the first lens element and the second lens element is T12, an axial distance between the second lens element and the third lens element is T23, an axial distance between the sixth lens element and the seventh lens element is T67, and the following conditions are satisfied: 1.0 < T67/T12; and 1.0 < T67/T23 (see tables 1-8 and 10).
	Re claim 4, Hashimoto discloses wherein an axial distance between the third lens element and the fourth lens element is T34, an axial distance between the fourth lens element and the fifth lens element is T45, an axial distance between the fifth lens element and the sixth lens element is T56, an axial distance between the sixth lens element and the seventh lens element is T67, and 
	Re claim 9, Hashimoto discloses wherein an axial distance between the second lens element and the third lens element is T23, an axial distance between the third lens element and the fourth lens element is T34, and the following condition is satisfied: T23/T34 < 0.90 (see tables 1-8 and 10).
	Re claim 10, Hashimoto discloses wherein the fifth lens element has the image-side surface being convex in a paraxial region thereof (see L5).
	Re claim 11, Hashimoto discloses wherein an entrance pupil diameter of the image capturing lens assembly is EPD, a curvature radius of the image-side surface of the seventh lens element is R14, and the following condition is satisfied: 1.50 < EPD/R14 < 4.0 (see tables 1-8 and 10).
	Re claim 12, Hashimoto discloses wherein a focal length of the image capturing lens assembly is 7, a curvature radius of the object-side surface of the seventh lens element is R13, a curvature radius of the image-side surface of the seventh lens element is R14, and the following condition is satisfied: 4.0 < (f/R13)+(f/R14) < 10.0 (see tables 1-8 and 10).
	Re claim 13, Hashimoto discloses wherein an axial distance between an object-side surface of the first lens element and an image surface is TL, an entrance pupil diameter of the image capturing lens assembly is EPD, and the following condition is satisfied: 1.0 < TL/EPD < 2.40 (see tables 1-8 and 10).
	Re claim 14, Hashimoto discloses an imaging apparatus, comprising: the image capturing lens assembly of claim 1; and an image sensor, wherein the image sensor is disposed on an image surface of the image capturing lens assembly (see 0003).
.

Allowable Subject Matter
Claims 16-24 are allowed.
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to independent claim 5, the prior art taken either singly or in combination fails to anticipate or fairly suggest the image capturing lens assembly of the claimed structure also meeting the specifically claimed numerical limitation; recited together in combination with the totality of particular features/limitations recited therein
	In regard to independent claim 6, the prior art taken either singly or in combination fails to anticipate or fairly suggest the image capturing lens assembly of the claimed structure also meeting the specifically claimed numerical limitation; recited together in combination with the totality of particular features/limitations recited therein
In regard to independent claim 7, the prior art taken either singly or in combination fails to anticipate or fairly suggest the image capturing lens assembly of the claimed structure also 
In regard to independent claim 8, the prior art taken either singly or in combination fails to anticipate or fairly suggest the image capturing lens assembly of the claimed structure also meeting the specifically claimed numerical limitation; recited together in combination with the totality of particular features/limitations recited therein
In regard to independent claim 16, the prior art taken either singly or in combination fails to anticipate or fairly suggest the image capturing lens assembly of the claimed structure also meeting the specifically claimed numerical limitation; recited together in combination with the totality of particular features/limitations recited therein

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	US 20180106984 A1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711.  The examiner can normally be reached on 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R GREECE/Primary Examiner, Art Unit 2872